          Case 1:18-cv-00656-RB-JFR Document 199 Filed 01/10/21 Page 1 of 1




                                  CLERK’S MINUTES REGARDING
                                RULE 16 SETTLEMENT CONFERENCE


CASE NAME:                   Strobel, et al. v. Rusch, et al.


CASE NUMBER:                 Civ. No. 18-656 RB/JFR


       A Follow-Up Rule 16 Settlement Conference was conducted via Zoom before United
States Magistrate Judge John F. Robbenhaar on Monday, January 4, 2021.

APPEARANCES:

For Plaintiff:                                Jeffrey L. Squires

With Clients:                                 Volker Strobel, Hans Baur

For Defendants Pro Se:                        Uwe Rusch


RESULTS OF SETTLEMENT CONFERENCE:

        The case did not settle, but the parties will continue to finalize settlement terms with
Judge Robbenhaar.1 The parties discussed moving the January 8, 2021 pre-trial conference to
provide more time to finalize settlement negotiations, and the Court suggested the parties submit
a motion and proposed order to Sr. District Judge Robert C. Brack. If settlement terms are not
finalized before January 15, 2021, the parties shall be prepared to attend a pre-trial conference.


TIME SPENT IN SETTLEMENT CONFERENCE:

           3.5 hours.


TIME SPENT IN PRE-SETTLEMENT SEPARATE CAUCASES:

           20 minutes.




1
    This hearing will continue on January 11, 2021, via telephonic conference. See Doc. 198.
